Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the heat treatment" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes it is considered claim 6 depends on claim 5.
Claim 11 recites the limitation "the second region" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes it is considered claim 11 depends on claim 10.
Claim 15 recites the limitation "the remaining" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes it is considered “a remaining”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Won Jung Kim et al (U. S. Patent Application: 2018/0166698, here after Kim).
Claim 1 is rejected. Kim teaches a method for manufacturing a catalyst for a fuel cell [0003], comprising:
loading a catalyst on a support [fig. 1];
coating a carbon layer on a surface of the support; and
removing at least a part of the carbon layer such that the catalyst is exposed [fig. 1, 0035].
Claim 2 is rejected as Kim teaches carbon layer is coated to provide a predetermined thickness on the support surface [0057].
Claim 3 is rejected as Kim teaches removing at least a part of the carbon layer exposed the catalyst to the outside [fig.1 last step].
Claim 4 is rejected as Kim teaches the catalyst is platinum (Pt) [fig. 1, 0034].
Claim 7 is rejected as Kim teaches the carbon layer is coated by coating an organic ligand on the support on which the catalyst is loaded, and then heat-treating the same [0049-0050].
Claim 13 is rejected as Kim teaches the carbon layer is treated and removed by vapor(ozone) [0035].
Claims 1-4, 10-11,13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoon Hui Lee et al (U. S. Patent Application: 2018/0183083, here after Lee).
Claim 1 is rejected. Lee teaches a method for manufacturing a catalyst for a fuel cell, comprising:
loading a catalyst on a support [fig. 3];
coating a carbon layer on a surface of the support; and
removing at least a part of the carbon layer such that the catalyst is exposed [fig. 3, 0010].
Claim 2 is rejected as Lee teaches carbon layer is coated to provide a predetermined thickness on the support surface [0010, 0011].
Claim 3 is rejected as Lee teaches removing at least a part of the carbon layer exposed the catalyst to the outside [0010, fig.3].
Claim 4 is rejected as Lee teaches the catalyst is platinum (Pt) [fig. 3, 0008].
Claim 10 is rejected. Lee teaches the carbon layer comprises a first region formed on the support (amorphous carbon layer having a low degree of graphitization) and a second region formed on the catalyst (amorphous carbon layer having a low degree of graphitization)[0013], and wherein the first region is formed by growing carbon in the same crystallization direction(graphite) as that of the support, and the second region is formed by growing carbon in the random direction(amorphous carbon).
Claim 11 is rejected as Lee teaches the catalyst (Pt) is exposed to the outside by removing the second region of the carbon layer (over Pt) [fig. 3].
Claim 13 is rejected as Lee teaches the carbon layer is treated and removed by vapor(oxygen) [0010].
Claim 14 is rejected, Lee teaches the remaining carbon layer comprises pores having a pre-determined width, and the catalyst is exposed to the outside by locating the catalyst in the pores [fig. 3, 0010, 0014].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Won Jung Kim et al (U. S. Patent Application: 2018/0166698, here after Kim), further in view of K. Tetsuo, Japanese Patent: 2013-164929).
Claim 5 is rejected (version I). Kim teaches carbon coating layer is deposited on support on which catalyst is loaded, and followed by heat treatment [0002], but does not teach carbon layer is coated by providing a hydrocarbon gas to the support. Tetsuo teaches a method of forming fuel cell and teaches depositing carbon on support by providing a hydrocarbon gas to the support [abstract, 0013]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Kim when the carbon layer is deposited from hydrocarbon gas, because it is suitable method of making carbon layer for fuel cells.
Claim 5 is rejected (version II). Kim teaches carbon coating layer is deposited on support on which catalyst is loaded [0002], but does not teach carbon layer is coated by providing a hydrocarbon gas to the support. Tetsuo teaches a method of forming fuel cell and teaches depositing carbon on support by providing a hydrocarbon gas to the support followed by heating [abstract, 0013, 0048]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Kim when the carbon layer is deposited from hydrocarbon gas and followed by heating, because it is suitable method of making carbon layer for fuel cells.
Claim 6 is rejected for the same reason claim 5 is rejected (version II). Tetsuo teaches heating to 800C [0048].
Claims 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoon Hui Lee et al (U. S. Patent Application: 2018/0183083, here after Lee).
Claim 9 is rejected Lee teaches as Lee teaches oxidizing the carbon layer [0010], therefor obviously pores forms in carbon film and the carbon coating becomes porous and has less density than the carbon support. 
Claim 16 is rejected. Lee teach the limitation of claim 1 and also teaches preparing a slurry comprising a catalyst and an ionomer; and forming an electrode(cathode) obviously by applying the slurry to a substrate [0029].
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hoon Hui Lee et al (U. S. Patent Application: 2018/0183083, here after Lee), further in view of Huixin He et al (U. S. Patent Application: 2022/0029173, here after He).
Claims 7 and 8 are rejected. Lee teaches forming carbon layer by mixing polymer and particle [0010], but does not teach by coating an organic ligand. He teaches forming coating on particle by coating with ligand comprising RN3, or R2NH [0052]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making fuel cell as Lee teaches where the carbon layer is formed by coating of ligand comprising RN3, or R2NH, because they are suitable ligands for making carbon coating on particles.
Claims 1-4, 9, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoon Hui Lee et al (U. S. Patent Application: 2018/0183083, here after Lee), further in view of Ryoichi Shimoi, U. S. Patent Application: 2015/0030966, here after Shimoi).
Claim 1 is rejected. Lee teaches a method for manufacturing a catalyst for a fuel cell, comprising:
loading a catalyst (Pt) on a support (carbon support) [fig. 3];
coating an ionomer layer on a surface of the support; and
removing at least a part of the carbon layer such that the catalyst is exposed [fig. 3, 0008]. Lee does not teach the ionomer is carbon. Shimoi teaches a method of making fuel cell where platinum catalyst particle deposited on carbon support and covers by an ionomer [0034], and also teaches ionomer is carbon (Ketjen black) [0063]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making fuel cell as Lee teaches where the ionomer is carbon, because it is suitable for making ionomer for fuel cells.
Claim 2 is rejected as Lee and Shimoi teach ionomer(carbon) layer is coated to provide a predetermined thickness on the support surface [Lee 0005].
Claim 3 is rejected as Lee teaches removing at least a part of the carbon layer exposed the catalyst to the outside [fig.3].
Claim 4 is rejected as Lee teaches the catalyst is platinum (Pt) [fig. 3, 0008].
Claim 9 is rejected as wherein the carbon layer (Ketjen Black EC-600JD) has a density (0.1-0.12 gr/cm3) less than a density of the support (carbon film, 1.8-2.1 gr/cm3).
Claim 12 is rejected as Lee teaches wherein a thickness of the carbon layer(ionomer) is twice or three times greater than a particle size of the catalyst [fig. 3].
Claim 13 is rejected as Lee teaches the carbon layer is treated and removed by vapor(oxygen) [0010].
Claim 14 is rejected, Lee teaches the remaining carbon layer(ionomer) comprises pores having a pre-determined width, and the catalyst is exposed to the outside by locating the catalyst in the pores [fig. 3].
Claim 15 is rejected as Lee teaches the wherein a thickness of the remaining carbon layer(ionomer) is greater than a particle size of the catalyst [fig. 3].
Claim 16 is rejected. Lee teach the limitation of claim 1 and also teaches preparing a slurry comprising a catalyst and an ionomer; and forming an electrode(cathode) obviously by applying the slurry to a substrate [0029].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712